Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983).
Regarding claim 1, Mogi et al. (US Pub.2009/0162116) teach an image forming device (fig.16) comprising: an image forming section to form a developer image on a sheet (fig.16, #200Y-K and #125); a first fixing member having a roller (fig.1, #25); a second fixing member having a belt to form a nip together with the first fixing member (fig.1, #23); a first motor configured to drive the roller (fig.1, #M1); a pressure modifying mechanism (fig.6, #41; para.0063) configured to modify a nip pressure at the nip to 
Regarding claim 17, Mogi et al. (US Pub.2009/0162116) teach an image forming device wherein the second nip pressure is a minimum nip pressure in a range within which the pressure modifying mechanism is capable of setting the nip pressure (fig.8, pressing force of 0 is the minimum in the range depicted throughout the angle of rotation).
Regarding claim 18, Mogi et al. (US Pub.2009/0162116) teach an image forming device wherein the pressure modifying mechanism includes a cam (fig.6, #41) configured to pivotally move (fig.6, pivots about #42) between a first position at which the nip pressure becomes the first nip pressure and a second position at which the nip pressure becomes the second nip pressure (fig.8, rotational phase at Ɵ1 and second position of Ɵ), wherein the second fixing member moves between a first nip position in which the nip is formed between the first fixing member and the second fixing member and a second nip position (fig.6, as long as P1 or PG are applied by #41, two separate nip positions will be formed) in which a distance between the first fixing member to the 
Regarding claim 19, Mogi et al. (US Pub.2009/0162116) teach an image forming device (fig.16) comprising: an image forming section to form a developer image on a sheet (fig.16, #200Y-K and #125); a first fixing member having a roller (fig.1, #25); a second fixing member having a belt to form a nip together with the first fixing member (fig.1, #23); and a pressure modifying mechanism (fig.6, #41; para.0063) configured to modify a nip pressure at the nip to selected one of a first nip pressure (fig.7, PG) and a second nip pressure smaller than the first nip pressure (fig.7, P1; para.0068); wherein the image forming device is configured to perform: starting driving the roller in a case where a print command is received in a state that the nip pressure is the second nip pressure (para.0015&0065: coming out of sleep or from initial startup is when rising operations occur); modifying the nip pressure from the second nip pressure to the first nip pressure after the driving is performed (fig.7, #S3->YES->#S5; para.0068); and fixing the developer image on the sheet in a state that the nip pressure is the first nip pressure (para.0069-0071).
However, Mogi et al. (US Pub.2009/0162116) is silent as to when it modifies the nip pressure from the first nip pressure to the second nip pressure before performing the cited modifying actions above.
Regarding claims 1 and 19, Fuma et al. (US Pub.2002/0118983) teaches a belt based fixing unit for an image forming apparatus in which the nip pressure is adjustable 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus and controls of Mogi et al. (US Pub.2009/0162116) such that the pressure is reduced after the print command fixing is completed as in Fuma et al. (US Pub.2002/0118983) in order to eliminate belt wrinkling, elongation and shrinkage due to pressure contact over time (para.0063).

Claims 2, 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) as applied to claims 1 and 19 above, and further in view of Takane (US Pub.2015/0253703).
Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) teach all of the limitations of claims 1 and 19, upon which claims 2, 3 and 20 depend.
Regarding claims 2, 3 and 20, Mogi et al. (US Pub.2009/0162116) teach an image forming device further comprising: a heater configured to heat the first fixing member (fig.1, #33 heats #23 and #25), wherein the controller is further configured to set a mode to a sleep mode in which the heater is turned off (para.0015: a sleep mode is recognized and envisioned; para.0065: temperature rises after power had been 
However, while Mogi et al. (US Pub.2009/0162116) references printing and rising from a sleep mode or OFF state (see para.0015), Mogi et al. (US Pub.2009/0162116) fails to be specific about a sleep mode and operations related thereto.
Regarding claim 2, Takane (US Pub.2015/0253703) teaches an image forming device (fig.1) further comprising: a second motor configured to drive the image forming section (para.0042); and a heater configured to heat the first fixing member (fig.2, #30c), wherein the controller is further configured to set a mode to a sleep mode in which the heater is turn off (para.0071&0074), wherein the controller is configured to further perform: heating the first fixing member in a first case where the print command is received during the sleep mode (para.0074; fig.5, from ‘Start Warm-up’); and starting driving the second motor to drive the image forming section after the heating is executed in the first case (fig.5, at ‘Start Image Formation’).
Regarding claim 3, Takane (US Pub.2015/0253703) teaches an image forming device (fig.1) further comprising: a heater configured to heat the first fixing member (fig.2, #30c), wherein the controller is further configured to set a mode to a sleep mode in which the heater is turn off (para.0071&0074), wherein the controller is configured to further perform: heating the first fixing member in a first case where the print command is received during the sleep mode (para.0074; fig.5, from ‘Start Warm-up’).
Regarding claim 20, Takane (US Pub.2015/0253703) teaches an image forming device (fig.1) further comprising: a heater configured to heat the first fixing member (fig.2, #30c), wherein the controller is further configured to set a mode to a sleep mode 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) by enabling the sleep mode according to the controls of Takane (US Pub.2015/0253703) in order to enable a mode that reduces power consumption (para.0008) and reduce wait time by configuring the temperature rising operation such that the printed sheet reaches the fixing unit right when the warm-up is completed (para.0074).
Regarding claims 3 and 20, para.0065 of Mogi et al. (US Pub.2009/0162116) sets forth that the heater starts heating and further the roller is then driven, but Mogi does not specify details about timing or controls related thereto.  Upon incorporating the sleep mode print-start timing controls of Takane (US Pub.2015/0253703), it would be easy to incorporate controlling that start timing based on temperature from start as well, even if it were a miniscule starting temperature change trigger.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) as applied to claim 1 above, and further in view of Suzuki et al. (US 6,263,172).

Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) teach all of the limitations of claim 1, upon which claim 4 depends.
However, while Mogi et al. (US Pub.2009/0162116) references printing and rising from a sleep mode or OFF state (see para.0015), Mogi et al. (US Pub.2009/0162116) fails to teach the timing of the pressure adjusting after the motor rotates at a constant speed.
Regarding claim 4, Suzuki et al. (US 6,263,172) teach an image forming device with a fixing unit similar in configuration to that of Mogi (fig.19) wherein the speed of the first motor is controlled during the temperature rising operation such that the speed changes in a prescribed pattern during rising and then rotates at a constant speed (fig.12-14).
Suzuki et al. (US 6,263,172) also disclose that 1) at the time of rising, torque on the motor is caused by the necessity of accelerating a circumferential speed and that a large torque at rising can cause the fixing film to slip and affect the driving motor such that it steps out (col.3, ln.8-30); 2) a high driving load is applied due to the inner surface of the belt rubbing against the supporting member; and 3) that the working torque required to accelerate from rest is comprised of an acceleration torque and a load torque, which is comprised of a frictional load and an external load of the driven apparatus.  Suzuki et al. (US 6,263,172) uses the driving controls to moderate the acceleration torque and relies on a grease to moderate the load torque.  One of ordinary skill in the art would readily realize, based on basic physics, that both the static friction 
As a result, the Office asserts that the pressing force between the two would be a results effective variable that would increase or decrease the torque load on the first motor during temperature rise and as such, upon combination one of ordinary skill in the art would easily arrive at a timing, when incorporating the speed controls of Suzuki et al. (US 6,263,172) in the device of Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983), which requires the modifying of the pressing force to be executed after the first motor starts driving and rotates at a constant rotational speed so as to minimize the torque on the first motor during acceleration and prevent the belt from slipping and the motor from stepping out without significantly increasing cost (col.3, ln.20-32).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) as applied to claim 1 above, and further in view of Yuge (US Pub.2019/0113867).
Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) teach all of the limitations of claim 1, upon which claim 5 depends.
Regarding claim 5, Mogi et al. (US Pub.2009/0162116) teach an image forming device further comprising: a heater configured to heat the first fixing member (fig.1, #33 heats #23 and #25), wherein the controller is further configured to, when rising a temperature of the fixing unit, starting driving the first motor to drive the roller after the starting the heating (para.0065).

Regarding claim 5, Yuge (US Pub.2019/0113867) teaches an image forming device (fig.1) control system comprising: a heater configured to heat the fixing member (fig.2, operating on #400; para.0030), wherein the controller is further configured to set a mode to a ready mode in which a temperature of the first fixing member is maintained to a ready temperature lower than a fixing temperature set when the fixing is performed (para.0066), wherein the controller is configured to further perform: in a second case where the print command is received during the ready mode: heating the first fixing member in order that a temperature of the first fixing member is increased to the fixing temperature (para.0066).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device controls of Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) to incorporate a ready mode of a slightly lower than fixing temperature as in Yuge (US Pub.2019/0113867) in order to allow the apparatus to maintain a high-speed image forming performance (para.0066).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) as applied to claim 1 above, and further in view of Yuge (US Pub.2019/0113867) and in view of Shiraishi et al. (US Pub.2017/0236271).

Regarding claim 6, Mogi et al. (US Pub.2009/0162116) teach an image forming device further comprising: a heater configured to heat the first fixing member (fig.1, #33 heats #23 and #25), wherein the controller is further configured to, when rising a temperature of the fixing unit, starting driving the first motor to drive the roller after the starting the heating (para.0065).
However, while Mogi et al. (US Pub.2009/0162116) references printing and rising from a sleep mode or OFF state (see para.0015), Mogi et al. (US Pub.2009/0162116) fails to teach the use of a ready mode.
Regarding claim 6, Yuge (US Pub.2019/0113867) teaches an image forming device (fig.1) control system comprising: a heater configured to heat the fixing member (fig.2, operating on #400; para.0030), wherein the controller is further configured to set a mode to a ready mode in which a temperature of the first fixing member is maintained to a ready temperature lower than a fixing temperature set when fixing is performed (para.0066), wherein the controller is configured to further perform: in a second case where the print command is received during the ready mode: heating the first fixing member in order that a temperature of the first fixing member is increased to the fixing temperature (para.0066).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device controls of Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) to incorporate a ready mode of a slightly lower than fixing 
However, both Mogi et al. (US Pub.2009/0162116), Fuma et al. (US Pub.2002/0118983), and Yuge (US Pub.2019/0113867) are silent as to how print data is received and converting print data into raster data.
Regarding claim 6, Shiraishi et al. (US Pub.2017/0236271) teaches an image forming device enabled with a plurality of modes such as sleep mode, standby (ready) mode, and print processing mode (para.0023) further comprising: a heater configured to heat the first fixing member (fig.4, #161A), wherein the controller is further configured to set a mode to a ready mode (para.0061: standby), wherein the controller is configured to further perform: in a second case where the print command is received during the ready mode (para.0061-0064; fig.7, #S101): converting print data included in the print command to raster image data (fig.7, in time period from #S108 to #S114; para.); and starting driving heating while the converting is finishing (fig.7, #S111 after #S109; para.0047-0049).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) and further in view of Yuge (US Pub.2019/0113867) by incorporating the PDL to raster converting process in the shift from standby to normal print processing as in Shiraishi et al. (US Pub.2017/0236271) because PDL format is a very common file format in the art of image forming apparatus and it would allow greater user print flexibility.

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) as applied to claim 1 above, and further in view of Watanabe (US Pub.2014/0064763).
Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) teach all of the limitations of claim 1, upon which claim 8 depends.
Regarding claim 8, Mogi et al. (US Pub.2009/0162116) teach an image forming device further comprising: a photosensitive member (fig.16, #120Y-K); a developing roller configured to supply developer to the photosensitive member (fig.16, roller inside #123Y-K); a third motor configured to drive the pressure modifying mechanism (fig.6, #M2).
Regarding claim 9, Mogi et al. (US Pub.2009/0162116) teach an image forming device wherein the pressure modifying mechanism includes a cam (fig.6, #41) configured to pivotally move between a first position at which the nip pressure becomes the first nip pressure (fig.8, Ɵ1) and a second position at which the nip pressure becomes the second nip pressure (fig.8, Ɵ).
However, Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) fail to teach the use of a clutch when driving the pressure modifying mechanism.
Regarding claim 8, Watanabe (US Pub.2014/0064763) teaches a fixing device for an image forming device with a pressure adjusting mechanism (fig.7A-C), further comprising: a motor configured to drive the pressure modifying mechanism (fig.8A&B, #40; para.0054: drives at least one of); and a first clutch (fig.8A&B, #39) configured to change between a first transmission state in which driving force of the third motor is 
Regarding claim 9, Watanabe (US Pub.2014/0064763) teaches a fixing device wherein the pressure modifying mechanism includes a cam (fig.7A-C, #32) configured to pivotally move between a first position at which the nip pressure becomes the first nip pressure (fig.7A) and a second position at which the nip pressure becomes the second nip pressure (fig.7B&C) wherein the modifying the nip pressure from the second nip pressure to the first nip pressure includes controlling the first clutch to shift to the first transmission state so that the driving force of the third motor is transmitted to the cam and the cam pivotally moves from the second position to the first position (fig.8A&B; para.0064-0069).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure adjusting motor drive of Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) by using a clutch in the drive train as in Watanabe (US Pub.2014/0064763) in order to enable the cam to be stopped at a predetermined position accurately by avoiding cam overrun from the motor when it is braked to stop (para.0007-0008).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) and further in view of Watanabe (US Pub.2014/0064763) as applied to claim 8 above, and further in view of Yuge (US Pub.2019/0113867).
1), wherein in a first case where the print command is received during the sleep mode (as in fig.9), starting driving the third motor after the starting driving the first motor is executed (fig.9, P1 changed to PG after initial rising period; para.0065, driving of M2 happens toward the initial stage of rising, before the adjustment to PG), wherein in a second case where the print command is received in the ready mode (fig.10), the starting driving the first motor is executed after the starting driving the third motor is executed (fig.10 &para.0068, PG is already established and since M2 was already previously driven to get there, M1 necessarily starts after M2 was driven).
However, Mogi et al. (US Pub.2009/0162116) is not explicit about the sleep or ready states, and merely suggests the possibility.
Regarding claim 15, Yuge (US Pub.2019/0113867) teaches an image forming device further comprising a heater configured to heat the first fixing member (para.0030 to heat fig.2, #400), wherein the controller is further configured to set a mode between a sleep mode to turn off the heater (para.0004,0037&0045) and a ready mode to maintain 
While it appears as though Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) and further in view of Watanabe (US Pub.2014/0064763) may have already been configured to have a sleep and a ready mode, it is not explicitly taught.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mogi et al. (US Pub.2009/0162116) in view of Fuma et al. (US Pub.2002/0118983) and further in view of Watanabe (US Pub.2014/0064763) by configuring the apparatus to have both a sleep mode and a ready mode as in Yuge (US Pub.2019/0113867) in order to effect power saving, but also have a period of time for which the device is maintained at a ready temperature near the printing temperature in order to realize power savings in combination with realizing high-speed image forming (para.0004&0066). 

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US Pub.2017/0205743) in view of Mogi et al. (US Pub.2009/0162116) and in view of Fuma et al. (US Pub.2002/0118983).
Regarding claim 1, Kamiya et al. (US Pub.2017/0205743) teach an image forming device (fig.1) comprising: an image forming section to form a developer image on a sheet (fig.1, #26); a first fixing member having a roller (fig.5, #72); a second fixing member having a belt to form a nip together with the first fixing member (fig.5, #74); a pressure modifying mechanism (fig.5, #92; para.0057) configured to modify a nip pressure at the nip to selected one of a first nip pressure (fig.5) and a second nip 
Regarding claim 16, Kamiya et al. (US Pub.2017/0205743) teach an image forming device wherein the second fixing member includes: an upstream pad configured to pinch the belt together with the first fixing member (fig.5, #122; para.0053); and a downstream pad located downstream of the upstream pad in a conveying direction of the sheet, the downstream pad configured to pinch the belt together with the first fixing member (fig.5, #120; para.0053), wherein in a case where the nip pressure is the first nip pressure, both the upstream pad and the downstream pad pinch the belt together with the first fixing member (see fig.5; para.0059), wherein in a case where the nip pressure is the second nip pressure, the upstream pad pinches the belt together with the first fixing member but the downstream pad does not pinch the belt together with the first fixing member (fig.9; para.0059).
However, Kamiya et al. (US Pub.2017/0205743) is silent as to a driving method of the roller and fails to discuss timings on a warm-up to print operation or any controls of the sort.
Regarding claim 1, Mogi et al. (US Pub.2009/0162116) teach an image forming device (fig.16) comprising: an image forming section to form a developer image on a sheet (fig.16, #200Y-K and #125); a first fixing member having a roller (fig.1, #25); a second fixing member having a belt to form a nip together with the first fixing member (fig.1, #23); a first motor configured to drive the roller (fig.1, #M1); a pressure modifying 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kamiya et al. (US Pub.2017/0205743) by using a first, separate motor to drive the roller as in Mogi et al. (US Pub.2009/0162116) because it is a known common way to drive a fixing roller with a cam pressure adjuster.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kamiya et al. (US Pub.2017/0205743) to have the rising temperature pressure controls and lower resting pressure as in Mogi et al. (US Pub.2009/0162116) in order to reduce flutter of the fixing unit film when awakened from a sleep mode or power on when the device is not warmed (para.0015&0079-0082).
However, Mogi et al. (US Pub.2009/0162116) is silent as to when it modifies the nip pressure from the first nip pressure to the second nip pressure before performing the cited modifying actions above.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus and controls of Kamiya et al. (US Pub.2017/0205743) in view of Mogi et al. (US Pub.2009/0162116) such that the pressure is reduced after the print command fixing is completed as in Fuma et al. (US Pub.2002/0118983) in order to eliminate belt wrinkling, elongation and shrinkage due to pressure contact over time (para.0063).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Pub.2005/0271408) in view of Tanaka et al. (US Pub.2019/0146386).
Regarding claim 24, Hayashi (US Pub.2005/0271408) teaches an image forming device (fig.1) comprising: an image forming section (fig.1, #1 and #5) to form a developer image on a sheet; a first fixing member having a roller (fig.1&4, #21 having #26a&b); a second fixing member having a belt to form a nip together with the first fixing member (fig.4, #23 forms nip at #25a/#26a and at #25b/#26b); a first motor configured to drive the roller (fig.3, #41; para.0090); a pressure modifying mechanism (fig.3, #43) configured to modify a nip pressure at the nip to selected one of a first nip pressure and  (fig.5, 130 °C from standby to t3), heating the first fixing member when a print command is received during the sleep mode (para.0114); starting driving the first motor to drive the roller after the heating is executed in a state that the nip pressure is the second nip pressure (fig.5, heating at 130 from beginning to t1, driving Rotation, while in SEPARATION state); modifying the nip pressure from the second nip pressure to the first nip pressure after the driving is performed (fig.5, t1, STOP, t2 change to Contact); starting driving the second motor to drive the image forming section after the nip pressure is changed to the first nip pressure from the second nip pressure (fig.5, t5 to t6 paper passes; para.0124&0130); and fixing the developer image on the sheet in a state that the nip pressure is the first nip pressure (fig.5: CONTACT state; para.0130).
However, Hayashi (US Pub.2005/0271408) fails to teach the heaters being turned off in the standby/sleep mode.
Regarding claim 24, Tanaka et al. (US Pub.2019/0146386) teach an image forming apparatus comprising a fixing member (fig.3) with a fixer standby mode awaiting a print command (para.0051) that can operate with the heaters being set to a lower temperature (para.0052) or a state where the heaters are OFF (para.0052).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the standby/sleep mode temperature of Hayashi (US Pub.2005/0271408) to be .

Allowable Subject Matter
Claims 22-23 are allowed.
Claims 7, 10-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “a second motor configured to drive the image forming section, …a ready mode in which …a ready temperature lower than a fixing temperature …in a second case where the print command is received during the ready mode: starting driving the second motor to drive the image forming section after the first motor starts driving … but before the nip pressure is changed to the first nip pressure from the second nip pressure” in combination with the remaining claim elements as set forth in claim 7.
Prior art does not disclose or suggest the claimed “a developing roller configured to supply developer to the photosensitive member; wherein the third motor further drives the developing roller” in combination with the remaining claim elements as set forth in claim 10.
Prior art does not disclose or suggest the claimed “a switch mechanism configured to switch a state of the developing roller between a contact state …and a separated state …and a second clutch configured to change between a second transmission state in which driving force of the third motor is transmitted to the switching mechanism and a second cutoff state in which the driving force of the third motor is not transmitted to the switching mechanism” in combination with the remaining claim elements as set forth in claims 11-13.
Prior art does not disclose or suggest the claimed “in a case where the modifying the nip pressure from the second nip pressure to the first nip pressure, the third motor rotates at a rotational speed slower than that when printing is performed” in combination with the remaining claim elements as set forth in claim 14.
Prior art does not disclose or suggest the claimed “a ready mode in which …maintained to a ready temperature lower than a fixing temperature … in a case where the print command is received during the ready mode: starting driving the photosensitive member after the driving the roller but before the nip pressure is changed to the first nip pressure from the second nip pressure” in combination with the remaining claim elements as set forth in claim 21.
Claims 22-23 are allowed for proper rewriting in independent form of the subject matter of previously presented claim 7, indicated as allowable in the Office Action mailed on 30 September 2021.
Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive. While the applicants are correct that the base reference fails to teach the newly added claim language, the present rejection relies on an obviousness combination in order to remedy the deficiency.  The applicants allege that Mogi merely teaches rising from the time the printer is turned on rather than when a print command is received and thus the action of driving the first motor is not realized by the reference.  The office finds this to be a mischaracterization of the reference and does not find it to be persuasive.  As noted in the rejection, the reference of Mogi is focused on solving a problem that occurs “when the image heating apparatus is awakened from its sleep mode” (para.0015), which one of ordinary skill in the art would readily realize happens upon receiving a print command or upon receiving user input.  
Thus, the applicants’ argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
3/9/2022